Case 1:20-cv-03315-ER Document 54-40 Filed 05/27/20 Page 1 of 3




               EXHIBIT 40
       Case 1:20-cv-03315-ER Document 54-40 Filed 05/27/20 Page 2 of 3
                ZĞƐƉŽŶƐĞƚŽŽĐƵŵĞŶƚZĞƋƵĞƐƚEŽ͘ϱͲ/ŶŵĂƚĞZĞƋƵĞƐƚƐĨŽƌŽŵƉĂƐƐŝŽŶĂƚĞZĞůĞĂƐĞ




  DĚĞĐůŝŶĞĚƚŽĨŝůĞĂŵŽƚŝŽŶƐĞĞŬŝŶŐĐŽŵƉĂƐƐŝŽŶĂƚĞƌĞůĞĂƐĞŝŶƌĞƐƉŽŶƐĞƚŽĂŶǇŽĨƚŚĞƐĞ
  ƌĞƋƵĞƐƚƐďĞĐĂƵƐĞƚŚĞƌĞƋƵĞƐƚƐĚŝĚŶŽƚƐĂƚŝƐĨǇƚŚĞĐƌŝƚĞƌŝĂƉƌŽǀŝĚĞĚĨŽƌďǇKWWƌŽŐƌĂŵ
  ^ƚĂƚĞŵĞŶƚϱϬϱϬ͘ϱϬ͘

   >ŝƚŝŐ͘EŽ͘
           3
           4
           7
           8
          13
          16
          21
          26
          29
          40
          47
          56
          59
          61
          64
          65
          70
          79
          94
          96
         110
         111
         112
         113
         120
         121
         122
         123
         126
         140
         141
         151
         166
         173
         175
         177



                                                 WĂŐĞϭŽĨϮ
20 Civ. 3315                                                                            MCC 1923
       Case 1:20-cv-03315-ER Document 54-40 Filed 05/27/20 Page 3 of 3
                 ZĞƐƉŽŶƐĞƚŽŽĐƵŵĞŶƚZĞƋƵĞƐƚEŽ͘ϱͲ/ŶŵĂƚĞZĞƋƵĞƐƚƐĨŽƌŽŵƉĂƐƐŝŽŶĂƚĞZĞůĞĂƐĞ


    >ŝƚŝŐ͘EŽ͘
           187
           193
           281
           284
           319
           387
           389
           399
           415
           423
           425
           531
           541
           564
           567
           614
           628
           658
           685
           693
           701
           709
           716
           737
           746
           747
           750
           751
           752
           748
           749




                                                  WĂŐĞϮŽĨϮ
20 Civ. 3315                                                                            MCC 1924
